



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110. (1)
Subject to this section,
    no person shall publish the name of a young person, or any other information
    related to a young person, if it would identify the young person as a young
    person dealt with under this Act.

111. (1)
Subject to this section,
    no person shall publish the name of a child or young person, or any other
    information related to a child or a young person, if it would identify the
    child or young person as having been a victim of, or as having appeared as a
    witness in connection with, an offence committed or alleged to have been
    committed by a young person.

138. (1)
Every person who
    contravenes subsection 110(1) (identity of offender not to be published),
    111(1) (identity of victim or witness not to be published), 118(1) (no access
    to records unless authorized) or 128(3) (disposal of R.C.M.P. records) or
    section 129 (no subsequent disclosure) of this Act, or subsection 38(1)
    (identity not to be published), (1.12) (no subsequent disclosure), (1.14) (no
    subsequent disclosure by school) or (1.15) (information to be kept separate),
    45(2) (destruction of records) or 46(1) (prohibition against disclosure) of the
Young Offenders Act
, chapter Y-1 of the Revised Statutes of Canada,
    1985,

(a)       is guilty of an indictable offence and liable to
    imprisonment for a term not exceeding two years; or

(b)       is guilty of an offence punishable on summary
    conviction.







CITATION:
R. v. D.W., 2011 ONCA
          669



DATE: 20111026



DOCKET: C50562



COURT OF APPEAL FOR ONTARIO



Doherty, Goudge and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



D.W.



Appellant



Candice Suter and Lucy Saunders, for the appellant



Emile Carrington, for the respondent



Heard:
October 25, 2011



On appeal from the finding of guilt entered on August 8, 2008,
          and the disposition imposed on May 7, 2009 by Justice Norris Weisman of the
          Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT




[1]

We agree with counsel for the appellant that the trial judge made
    certain errors in his s. 11(b) analysis, particularly in his application of the
    guidelines relevant to a
Youth Criminal Justice Act
accused.  However in
    the end, the important issues are those of prejudice and the gravity of the
    offence.

[2]

In our view, the assessment by the trial judge of the extent of actual
    prejudice to the appellant is one we would not interfere with.  He had the
    advantage of hearing the evidence.  Even if we were to include in the balancing
    some inferred prejudice, given the length of delay, in our view it does not
    outweigh the societal interest in having such a serious charge proceed to
    trial.

[3]

Thus, we agree with the result reached by the trial judge.  The appeal
    must be dismissed.


